      Case 3:21-cv-00061-RDM-CA Document 11 Filed 07/26/21 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHELDON PALMER,                                     Civil No. 3:21-cv-61

              Petitioner                            (Judge Mariani)

       V.

WARDEN ERIC BRADLEY,

              Respondent

                                       MEMORANDUM

       Presently before the Court is a petition for writ of habeas corpus pursuant to 28
                             I




U.S.C. § 2241 (Doc. 1), filed by Petitioner Sheldon Palmer ("Palmer"), a federal inmate in

the custody of the Federal Bureau of Prisons ("BOP"), housed at the minimum security

satellite camp at the United States Penitentiary, Canaan, in Waymart, Pennsylvania ("USP-

Canaan"). Palmer seeks review of the BOP's decision to deny his referral to home

confinement under the Coronavirus Aid, Relief, and Economic Security ("CARES") Act.

(Id.). In addition, Palmer moves for class certification and appointment of class counsel.

(Doc. 4).

       The petition is ripe for disposition and, for the reasons that follow, will be dismissed.

I.     Background

       A.     Use of Home Confinement by the BOP

       The BOP has exclusive discretion to "designate the place of [a] prisoner's

imprisonment." 18 U.S.C. § 3621 (a). Pursuant to this authority, the BOP may "place a
      Case 3:21-cv-00061-RDM-CA Document 11 Filed 07/26/21 Page 2 of 11




prisoner in home confinement for the shorter of 10 percent of the term of imprisonment of

that prisoner or 6 months." 18 U.S.C. § 3624(c)(2). The BOP "shall, to the extent

practicable, place prisoners with lower risk levels and lower needs on home confinement for

the maximum amount of time permitted under this paragraph." Id.

       On March 26, 2020, the Attorney General issued a Memorandum encouraging the

BOP to prioritize home confinement, as appropriate, in response to the COVID-19

pandemic. See Prioritization of Home Confinement as Appropriate in Response to COV/0-

19 Pandemic, https://www.bop.gov/coronavirus/docs/bop _memo_home_confinement. pdf

(last accessed July 23, 2021). To determine whether home confinement should be

authorized, the Attorney General directed the BOP to consider "the totality of circumstances

for each individual inmate, the statutory requirements for home confinement, and the

following non-exhaustive list of discretionary factors:" (1) the age and vulnerability of the

inmate to COVID-19, in accordance with Centers for Disease Control and Prevention

("CDC") guidelines: (2) the security level of the facility currently holding the inmate; (3) the

inmate's conduct in prison; (4) the inmate's score under the Prisoner Assessment Tool

Targeting Estimated Risk and Need ("PATTERN"); (5) whether the inmate "has a

demonstrated and verifiable re-entry plan that will prevent recidivism and maximize public

safety"; and (6) the inmate's crime of conviction and "assessment of the danger posed by

the inmate to the community." Id.




                                                2
      Case 3:21-cv-00061-RDM-CA Document 11 Filed 07/26/21 Page 3 of 11




       On March 27, 2020, the CARES Act was implemented, authorizing the Attorney

General and the BOP to "lengthen the maximum amount of time for which the Director is

authorized to place a prisoner in home confinemenf' due to the COVID-19 pandemic.

CARES Act, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281 (2020). On April 3, 2020,

the Attorney General issued a Memorandum authorizing the Director of the BOP to

maximize the use of home confinement for appropriate inmates held at facilities where the

Director determines COVID-19 has materially affected operations. Increasing Use of Home

Confinement at Institutions Most Affected by COVID-19,

https://www.justice.gov/file/1266661/download (last accessed July 23, 2021). This

Memorandum increased the number of inmates to be assessed for home confinement and

directed that the BOP prioritize the most vulnerable inmates at the most affected facilities.

Id. The Memorandum stressed that the BOP should "continue making the careful,

individualized determinations BOP makes in the typical casell to remain faithful to its duty to

protect the public. Id. As of July 23, 2021, the BOP has 7,293 inmates on home

confinement, with a total number of 28,756 inmates being placed on home confinement

from March 26, 2020 to the present. COV/0-19 Home Confinement Information ,

https://www.bop.gov/coronavirus (last accessed July 23, 2021).

       B.     Facts Regarding Palmer

       Palmer is serving a 135-month term of imprisonment for conspiracy to possess and

distribution of cocaine, imposed by the United States District Court for the Western District


                                               3
      Case 3:21-cv-00061-RDM-CA Document 11 Filed 07/26/21 Page 4 of 11




of New York. (Doc. 7-1 , p. 1, Declaration of Jennifer Knepper ("Knepper Deel."), ~ 3; Doc.

7-2, p. 7; see also Doc. 1, p. 1; Doc. 2, p. 31 ). His projected release date is November 25,

2027, via good conduct time. (Doc. 7-1, p. 1, Knepper Deel.   ~   3; Doc. 7-1, pp. 4-6) .

       Palmer submitted three informal requests to be released to home confinement.

(Doc. 7-1, pp. 11 -13). On June 25, 2020, Palmer submitted Administrative Remedy Number

1029254-F1, wherein he requested to be released to home confinement. (Doc. 7-1, p. 1,

Knepper Deel. ~ 4; Doc. 7-1, pp. 8, 10). On June 30, 2020, the Warden denied the

Administrative Remedy and notified Palmer that he was "capable of self-care" and his

medical ailments did not warrant a compassionate release. (Doc. 7-1, p. 1, Knepper Deel.~

4; Doc. 7-1, p. 9). The Warden advised Palmer that he may file an appeal to the Regional

Director within twenty calendar days. (Doc. 7-1 , p. 9). Palmer failed to appeal this decision.

       The BOP reviewed Palmer for home confinement under the five factors pursuant to

18 U.S.C. § 3621(b), 18 U.S.C. § 3624(c)(2), the CARES Act, and Memoranda from the

Attorney General to the Director of the BOP, dated March 26, 2020 and April 3, 2020. (Doc.

7-1 , pp. 1-2, Knepper Deel.~ 5) . The BOP determined that Palmer is not an appropriate

candidate for home confinement because, at that time, he only served 28.8% of his imposed

federal term, he does not suffer from a serious underlying medical condition putting him at

high risk for severe illness from COVID-19 under the CDC guidelines, and he has a Low

recidivism risk Pattern score. (Id. at~ 6; see also Doc. 7-1, p. 16). Palmer did not appeal

this determination.


                                               4
      Case 3:21-cv-00061-RDM-CA Document 11 Filed 07/26/21 Page 5 of 11




II.    Discussion

       Palmer challenges the denial of his pre-release placement via 28 U.S.C. § 2241 .

Section 2241 "confers habeas jurisdiction to hear the petition of a federal prisoner who is

challenging not the validity but the execution of his sentence." Coady v. Vaughn, 251 F.3d

480, 485 (3d Cir. 2001 ).

       A.      Exhaustion of Administrative Remedies

       Respondent argues, inter alia, that the petition should be dismissed based on

Palmer's failure to exhaust his administrative remedies prior to seeking review in federal

court. (Doc. 7, pp. 3-5). Despite the absence of a statutory exhaustion requirement

attached to § 2241 , courts have consistently required a petitioner to exhaust administrative

remedies prior to bringing a habeas claim under§ 2241 . Cal/wood v. Enos, 230 F.3d 627,

634 (3d Cir. 2000); Moscato v. Federal Bureau of Prisons, 98 F.3d 757, 760 (3d Cir. 1996).

Exhaustion is required "for three reasons: (1) allowing the appropriate agency to develop a

factual record and apply its expertise facilitates judicial review; (2) permitting agencies to

grant the relief requested conserves judicial resources; and (3) providing agencies the

opportunity to correct their own errors fosters administrative autonomy." Moscato, 98 F.3d

at 761-62 (citing Bradshaw v. Carlson , 682 F.2d 1050, 1052 (3d Cir. 1981)). However,

exhaustion of administrative remedies is not required where exhaustion would not promote

these goals. See, e.g. , Gambino v. Morris, 134 F.3d 156, 171 (3d Cir. 1998) (exhaustion

not required where petitioner demonstrates futility); Lyons v. U.S. Marshals, 840 F.2d 202,


                                                5
      Case 3:21-cv-00061-RDM-CA Document 11 Filed 07/26/21 Page 6 of 11




205 (3d Cir. 1988) (exhaustion may be excused where it "would be futile, if the actions of

the agency clearly and unambiguously violate statutory or constitutional rights , or if the

administrative procedure is clearly shown to be inadequate to prevent irreparable harm");

Carling v. Peters, No. 00-2958, 2000 WL 1022959, at *2 (E.D. Pa. July 10, 2000)

(exhaustion not required where delay would subject petitioner to "irreparable injury").

       The BOP has established a multi-tier system whereby a federal prisoner may seek

formal review of any aspect of his imprisonment. 28 C.F.R. §§ 542.10-542.19 (2005). The

system first requires that an inmate present their complaint to staff before filing a request for

Administrative Remedy, which staff shall attempt to informally resolve. (Doc. 7, pp. 4-5, n.

2, citing 28 C.F.R. § 542.13(a)). If informal resolution is unsuccessful, an inmate may file a

formal written complaint to the Warden, on the appropriate form , within twenty calendar

days of the date on which was the basis of complaint occurred. (Id. , citing 28 C.F.R. §

542.14). If the inmate is dissatisfied with the Warden's response, he may file an appeal to

the Regional Director within twenty calendar days. (Id., citing 28 C.F.R. § 542.15(a)). The

Regional Director has thirty calendar days to respond . (Id., citing 28 C.F.R. § 542.18).

Finally, if the inmate is dissatisfied with the Regional Director's response, that decision may

be appealed to the BOP's General Counsel at the Central Office within thirty calendar days

from the date of the Regional Director's response. (Id., citing 28 C.F.R. § 542.15(a)).

       The record reflects that Palmer filed one administrative remedy during his

incarceration with the BOP. (Doc. 7-1 , p. 1, Knepper Deel.~ 4; Doc. 7-1, pp. 7-8,


                                                6
      Case 3:21-cv-00061-RDM-CA Document 11 Filed 07/26/21 Page 7 of 11




Administrative Remedy Generalized Retrieval). On June 25, 2020, Palmer submitted

Administrative Remedy Number 1029254-F1 and requested to be released to home

confinement. (Doc. 7-1, p. 1, Knepper Deel. , 4; Doc. 7-1, pp. 8, 10). On June 30, 2020,

the Warden denied the Administrative Remedy and specifically advised Palmer that he may

file an appeal to the Regional Director within twenty calendar days. (Doc. 7-1, p. 1, Knepper

Deel. , 4; Doc. 7-1, p. 9) . Palmer failed to appeal this decision to the Regional and Central

Offices, as required by the BOP Administrative Remedy Program. Palmer does not dispute

this failure to exhaust. (See Doc. 1, p. 2). Instead, he asks this Court to excuse his failure

to exhaust based on futility, irreparable harm, and his belief that exhaustion is not required.

(Doc. 2, pp. 14-15, 31; Doc. 9, pp. 2-7; Doc. 11 , pp. 2-6). However, courts within the Third

Circuit have consistently recognized that a petitioner challenging the fact, duration, or

execution of his sentence-including a request for release to home confinement-must first

demonstrate that he has fully exhausted his available administrative remedies. See, e.g.,

Gottstein v. Finley, 2020 WL 3078028, at *3-4 (M.D. Pa. June 10, 2020) (dismissing without

prejudice for his failure to exhaust his administrative remedies petitioner's habeas petition

requesting immediate release to home confinement under the CARES Act); Cordaro v.

Finley, 2020 WL 2084960, at *5 (M.D. Pa. Apr. 3, 2020) (dismissing without prejudice

petitioner's habeas petition for his failure to exhaust his administrative remedies after his

request for home confinement under the CARES Act was denied by respondent) ; Chaparro

v. Ortiz, 2020 WL 4251479, at *5 (D.N.J. July 24, 2020) (dismissing for failure to exhaust


                                               7
     Case 3:21-cv-00061-RDM-CA Document 11 Filed 07/26/21 Page 8 of 11




administrative remedies habeas petition requesting release to home confinement under the

CARES Act); Furando v. Ortiz, 2020 WL 1922357 (D.N.J. Apr. 21, 2020) (dismissing without

prejudice habeas petition seeking immediate release to home confinement under the

CARES Act due to his failure to exhaust his BOP administrative remedies). Despite being

well-aware of the BOP's exhaustion requirements , Palmer failed to "avail[] himself of every

process at every turn (which would require all appeals to be timely pursued, etc.)." Spruill v.

Gillis, 372 F.3d 218, 228 (3d Cir. 2004). A single rejection of an initial grievance, and any

delays in processing an appeal, do not render the administrative review process unavailable

or futile. Palmer fails to identify BOP actions that would clearly and unambiguously violate

statutory or constitutional rights, and he has not advanced a plausible argument that would

permit this Court to find that exhaustion of his administrative remedies would subject him to

irreparable injury. Consequently, the petition will be dismissed for failure to exhaust

administrative remedies. To hold otherwise would frustrate the purposes of the exhaustion

doctrine by allowing Palmer to invoke the judicial process despite failing to complete

administrative review.




                                               8
       Case 3:21-cv-00061-RDM-CA Document 11 Filed 07/26/21 Page 9 of 11




        B.       The CARES Act and Judicial Review of Home Confinement Denial1

        Even if Palmer had exhausted his administrative remedies, the habeas petition

would nevertheless be subject to dismissal because the Court has no authority under the

CARES Act to grant Palmer's request for home confinement. "[T]he CARES Act provides

the discretion for determining early home confinement release solely to the BOP." United

States v. Mathews, No. 2:86-cr-197, 2020 WL 6781946, at *2 (E.D. Pa. Nov. 18, 2020); see

also Adams v. Trate, No. 1:20-cv-237, 2020 WL 7337806, at *2 (W.D. Pa. Dec. 14, 2020)

(collecting cases); United States v. Robinson, No. 4:07-cr-389-10, 2020 WL 5793002, at *5

n.2 (M.D. Pa. Sept. 28, 2020) (noting that "the Court does not have the authority to grant [a

request for home confinement] in that the determination of an inmate's place of

incarceration is committed to the discretion of the BOP director"). Memoranda from the

Attorney General to the Director of the BOP, dated March 26, 2020 and April 3, 2020, set

out the factors to guide the BOP's determination regarding requests for home confinement.

        The plain text of the CARES Act grants additional discretion to the Attorney General

and the BOP; it does not require the BOP to release all at-risk, non-violent inmates on home

confinement. Because "Congress has not identified any further circumstance in which the

Bureau either must grant" home confinement "or is forbidden to do so . . . all [the Court]


        1    This Court has no authority to consider a request for compassionate release in a § 2241
petition . See United States v. Raia, 954 F.3d 594, 596 (3d Cir. 2020) ("Section 3582's text requires
[compassionate release] motions to be addressed to the sentencing court . . .. "); see a/so Alexis v. Ortiz,
No. 19-1085, 2019 WL 2367034, at *2 (D.N.J. June 5, 2019). Palmer must seek such relief from his
sentencing court. Id. The Court observes that Palmer has filed a motion for compassionate release with
his sentencing court. See United States v. Palmer, No. 6:14-cr-6136, Doc. 925 (W.D.N.Y.).
                                                      9
       Case 3:21-cv-00061-RDM-CA Document 11 Filed 07/26/21 Page 10 of 11




must decide is whether the Bureau, the agency empowered to administer" the home

confinement program , "has filled the statutory gap 'in a way that is reasonable. "' Lopez v.

Davis, 531 U.S. 230, 242 (2001) (quoting NationsBank of N.C. , N.A. v. Variable Annuity Life

Ins. Co., 513 U.S. 251 , 257 (1995)).

        The record confirms that Palmer was individually and comprehensively reviewed for

home confinement under the five factors pursuant to 18 U.S.C. § 3621(b), 18 U.S.C. §

3624(c)(2), the CARES Act, and Memoranda from the Attorney General to the Director of

the BOP, dated March 26, 2020 and April 3, 2020. (Doc. 7-1 , pp. 1-2, Knepper Deel.     ~~   5,

6). The BOP determined that Palmer was not appropriate for referral to home confinement

based on a Low recidivism risk Pattern score, because he does not suffer from a serious

underlying medical condition putting him at high risk for severe illness from COVID-19 under

the CDC guidelines, and because (at the time of the review) he only served 28.8% of his

statutory term. (Id. at~ 6). Consistent with the Attorney General's Memoranda, Palmer is

not a priority candidate for home confinement. Thus, Palmer cannot demonstrate that the

BOP's interpretation of the CARES Act is unreasonable as applied to him. Therefore, the

Court cannot grant Palmer's request to be released on home confinement.

Ill.    Conclusion

        Based on the foregoing, the petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 will be dismissed without prejudice. Because the Court is dismissing the habeas




                                              10
    Case 3:21-cv-00061-RDM-CA Document 11 Filed 07/26/21 Page 11 of 11




petition, the Court declines to consider Palmer's request for class certification and

appointment of class counsel.

       A separate Order shall issue.




                                            Robert D. Mariani
                                            United States District Judge
Dated: July   Jlt., 2021




                                              11
